DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 12 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “characterized by” in line 5.  Applicant, however, has amended all other instances of “characterized by” throughout the rest of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 – 6 and 8 recite the limitation “and/or” in lines 4, 2 and 4 receptively.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination, the claim will be examined using “or”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein it comprises” in line 2.  The term “it” is vague in that it is unclear exactly what “it” is?  For the purpose of examination, it will be examined as the protection system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 9 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (U.S. Patent Publication No. 2014/0192410 A1).
Regarding Independent Claim 1, Yoshimura teaches a  protection system (Fig. 1) for an optical sensor in a motor vehicle and for detecting an environment of the motor vehicle, the protection system (Fig. 1) comprising at least one cover (movable bodies, 7a and b) for the optical sensor (1), which can be brought into a cover position (Fig. 5B), in which the optical sensor (1) is protected by the at least one cover against environmental influences (movable bodies, 7a and b cover convex lens, 5 of imaging apparatus), characterized by a storage device (housing, 3)  for a plurality of covers (7a and b), from which the at least one cover  (7a or b) can be moved into the cover position (Fig. 5B).  
Regarding Claim 2, Yoshimura teaches the protection system (Fig. 1) wherein at least one cover (7a and b) can be moved from the cover position (Fig. 5B) back into the storage device (Fig. 5A).  
Regarding Claim 3, Yoshimura teaches the protection system (Fig. 1) wherein the protection system comprises a cleaning device (nozzle, 31; Paragraph [0050]) providing a cleaning position for at least one of the plurality of covers (7a and b).  
Regarding Claim 4, Yoshimura teaches the protection system (Fig. 1) wherein it comprises a cleaning device (31) having a wet cleaning station (Paragraph [0050]).  
Regarding Claim 5, Yoshimura teaches the protection system (Fig. 1) wherein the covers (7a and b) are arranged in the storage device (3) so as to be movable from a storage position (5A) into the cover position (5B)  or from the storage position (5A) into a cleaning position (5B).  
Regarding Claim 6, Yoshimura teaches the protection system (Fig. 1) wherein the storage device (3) is designed as a revolver and/or as a stack magazine (covers, 7a and b are stacked as a stack magazine).  
Regarding Claim 7, Yoshimura teaches the protection system (Fig. 1) wherein it comprises an ejection device (transmission mechanism, 9) adapted to move the at least one cover (7a or b)  from the protection system away from the cover position (5B; Paragraph [0035]).  
Regarding Claim 9, Yoshimura teaches the protection system (Fig. 1)  wherein a cover (7a or b) can be moved transversely (as shown in Annotated Fig. 5A) to an optical path (Annotated Fig. 5A) of the optical sensor from the storage device (3)  into the cover position (5B).  

    PNG
    media_image1.png
    259
    459
    media_image1.png
    Greyscale

Regarding Claim 10, Yoshimura teaches the protection system (Fig. 1) wherein the storage device (3) has a maintenance opening (Annotated Fig. 2) through which a plurality of covers (7a and b) can be replaced.  

    PNG
    media_image2.png
    528
    542
    media_image2.png
    Greyscale

Regarding Claim 11, Yoshimura teaches a driver assistance system for a motor vehicle, comprising an optical sensor (1)  for providing environmental data of the motor vehicle, a protection system  (Fig. 1) designed in particular according to claim 1 and having a plurality of covers (7a and b), at least one of which can be brought into a cover position (5B)  for protecting the optical sensor from environmental influences (Fig. 5B), and a control unit (control unit, 51) which is adapted and arranged to detect a contamination of the cover in the cover position (5B) on the basis of a change in data provided by the optical sensor (1), to bring the cover (7a or b) fromAtty. Docket No.: ZF(DAS)030023-ORD Page 5 a cover position (5B) to a storage position (5B) and to bring another of the plurality of covers (7b or a) to the cover position (5B; Paragraphs [0050] and [0051]).  
Regarding Claim 12, Yoshimura teaches a vehicle component  for mounting in the outer area of a motor vehicle (Paragraph [0005]), wherein it has an optical sensor (1) and a protection system (Fig. 1) designed in particular claim 1 with a cover (7a and b) for protecting the optical sensor from environmental influences.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (U.S. Patent Publication No. 2014/0192410 A1) in view of Tonar et al. (U.S. Patent No. 8,899,761 B1) .
Regarding Claim 8, Yoshimura teaches all of the elements of the protection system as claimed in claim 1.
Yoshimura does not teach the protection system wherein the protection system comprises a heater for heating at least one of the covers in the storage position, the cover position or a cleaning position.  
Tonar, however, teaches a protection system for an optical sensor in a motor vehicle wherein the protection system (Fig. 5) comprises a heater for heating at least one of the covers (lens cover, 20; Col. 17, lines 12 – 46) in the storage position, the cover position or a cleaning position (Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Yoshimura to further include a heater for heating at least one of the covers, as taught by Tonar, to provide a system that can dry the washing fluid after cleaning, thus avenging obstruction of the imaging system.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  WO 2018/211225 To Melou a protection device for an optical component in a motor vehicle comprising at least one cover which can be brought into a covering position and a storage position.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATINA N. HENSON/Primary Examiner, Art Unit 3723